RESOLUCIÓN
En vista de que el Ledo. Luis García Pagán no ha cum-plido nuestra Resolución de 15 de diciembre de 1994, en la cual se le apercibía de que su incumplimiento conllevaría *29las sanciones correspondientes, se le suspende indefinida-mente de la práctica de la abogacía.
Se ordena al Alguacil General del Tribunal que proceda a la incautación de la obra notarial del Ledo. Luis García Pagán. Notifíquese a la Directora Administrativa de los Tribunales, al Director de la Oficina de Inspección de No-tarías de este Tribunal y al Colegio de Abogados de Puerto Rico sobre esta resolución.

Publíquese.

Lo acordó el Tribunal y certifica el Señor Secretario General. La Juez Asociada Señora Naveira de Rodón no intervino.
(Fdo.)Francisco R. Agrait Liado

Secretario General